Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 3/14/2021.  Claims 1, 15, 16-20 are amended. Claims 8-14 are cancelled. Claims 21-27 are new. Claims 1-7 and 15-27 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Please replace previously presented paragraphs 1 and 2 with newly amended paragraph 1, 2 and 16 listed below.

BACKGROUND
[001] Aspects of the present disclosure relate generally to a key management system, and more specifically, relate to obtaining quorum approval to perform an operation with a cryptographic item of a key management system. A key management system may reside in a secure enclave of a computing system that is cryptographically isolated from applications and operating systems executed by the computing system. The key management system may include one or more cryptographic keys, cryptographic plugins, or identifications of entities. The key management system may receive requests from applications to perform operations associated with the cryptographic keys, cryptographic plugins, or identifications of entities of the key management system.


.  SUMMARY OF INVENTION
The present disclosure relate to obtaining quorum approval to perform an operation with a cryptographic item of a key management system.

[0016] 


Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for cryptographic key management.

The examiner finds applicant’s amendment made on 3/24/3021 to be sufficient to overcome the art record of, Crane et al. (US Patent No. 6,839,437) and Cignetti et al. (US Patent Publication No. 10,693,638). Specifically, the examiner notes applicant’s claim amendment(s) of, “identify a quorum policy based on a group associated with the cryptographic item, wherein the group is further associated with a set of entities, and wherein the quorum policy identifies one or more operations to be approved by one or more entities of the set of entities determine, based on the quorum policy, whether the requested operation requires approval responsive to determining that the requested operation requires approval”, in conjunction with the other claim limitation element(s) of applicant’s independent claims places the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection 
	The examiner withdraws the objection in view of the Examiner’s Amendment noted above. 
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harjula; Tero Petteri et al. (US Patent Publication No. 20150086020), Lindemann; Rolf et al. (US Patent Publication No. 20180191501), Gaudet; Edward J. et al. (US Patent No. 9572029) and Ronca; Remo et al. (US Patent Publication No. 20150271158).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497